Affirmed in part; dismissed in part by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Alen Wilson appeals from a district court order denying his motion for a writ of audita querela, and to the extent Wilson was seeking relief under 28 U.S.C.A. § 2255 (West Supp.2008), finding the court was without jurisdiction because it was a second or successive motion and Wilson did not have authorization from this court. We affirm in part and dismiss in part.
*460We have reviewed the district court’s order and the record and affirm that part of the order denying relief under the writ of audita querela on the reasoning of the district court. See United States v. Wilson, Nos. 1:95-cr-00006-gmw-1; 7:08-cv-00520-jct-mfu (W.D.Va. Oct. 30, 2008). Insofar as the motion was construed as having been filed under § 2255, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART; DISMISSED IN PART.